Citation Nr: 0106875	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  98-05 244A	)	DATE
	)
	)


THE ISSUE

Whether a January 1998 decision of the Board of Veterans' 
Appeals, which denied a claim for service connection for Type 
II diabetes mellitus, hypertension, benign prostatic 
hypertrophy, and increased evaluation for status post 
cholecystectomy, diverticulosis, esophageal reflux, and 
sigmoid polyps, evaluated as 10 percent disabling, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from June 1952 to January 
1973.  This matter came before the Board of Veterans' Appeals 
(Board) on motion by the veteran alleging CUE in a January 
1998 Board decision.


FINDINGS OF FACT

1.  In a January 1998 final decision, the Board denied 
service connection for Type II diabetes mellitus, 
hypertension, benign prostatic hypertrophy, and increased 
evaluation for status post cholecystectomy, diverticulosis, 
esophageal reflux, and sigmoid polyps, evaluated as 10 
percent disabling.

2.  The Board's January 1998 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The January 1998 Board decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400-
20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1998, the veteran filed a request for reconsideration 
of a January 1998 Board decision, which denied claims for 
service connection for Type II diabetes mellitus, 
hypertension, benign prostatic hypertrophy, and increased 
evaluation for status post cholecystectomy, diverticulosis, 
esophageal reflux, and sigmoid polyps, evaluated as 10 
percent disabling, on the grounds of CUE.

The decision was predicated on determinations that the 
evidence did not support findings of service connection for 
Type II diabetes mellitus, hypertension, benign prostatic 
hypertrophy, and that the regulatory criteria for an 
evaluation in excess of 10 percent for status post 
cholecystectomy, diverticulosis, esophageal reflux, and 
sigmoid polyps were not met.  In reaching this decision, the 
Board considered the veteran's service medical records, post 
service private and VA medical records including 
examinations, and the veteran's statements and April 1996 
hearing testimony.

In June 1998, the Board denied the veteran's motion for 
reconsideration of the January 1998 Board decision.  In June 
1999, the Board advised the veteran that his motion for 
reconsideration would be considered a CUE motion if he 
informed the Board in writing within 60 days that he wanted 
the Board to consider his reconsideration motion as a motion 
for CUE.  In a signed statement, received in July 1999, the 
veteran made a motion for CUE.

The veteran contends that prior to the Board's January 1998 
decision, he was not given the opportunity to present 
argument on his own behalf at a hearing before the Board.  
According to the veteran, he was advised of the opportunity 
for a Board hearing in May 1996 and January 1997 letters.

CUE is defined as a very specific and rare kind of error of 
fact or law that, when called to the attention of later 
reviews, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a) (2000).  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.

The Board is obligated to review the veteran's case according 
to the law in existence at that time, as a review for CUE in 
a prior Board decision must be based on the record and the 
law that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b)(1) (2000).  However, to warrant revision on the 
grounds of CUE, there must have been error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c) (2000).  Furthermore, there are certain 
enumerated examples of situations that are not considered 
CUE, which include the following:

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2)  Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3)  Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

38 C.F.R. § 20.1403(d) (2000).

Here, the Board notes that the veteran has not contended that 
the correct facts were not before the Board or that the 
incorrect law and regulations were applied.  Rather, the 
contentions set forth by the veteran as the basis for this 
motion for CUE are not the type of allegations that 
constitute a valid claim of CUE.  The United States Court of 
Appeals for Veterans Claims (Court) has held that for CUE to 
exist, either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied: the error must be "undebatable" and the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)).  Accordingly, the 
Board finds that the denial was a reasonable exercise of 
adjudicatory judgment.

Furthermore, in addressing the veteran's specific contentions 
that he was given the opportunity to be heard at the Board, 
the Board notes that the record on its face shows that the 
veteran specifically requested and was afforded a personal 
hearing before a hearing officer at the RO in April 1996.  
With respect to the May 1996 and January 1997 letters 
discussing Board hearings, the Board notes that these letters 
refer to the veteran's right to appear at both Board and RO 
hearings.  However, the letters indicate that the veteran 
must request such hearings.  Upon review, the Board found no 
requests in the record for a personal hearing before the 
Board.

Moreover, the Board finds that there is no showing that if 
the veteran had received a personal hearing at the Board, 
that it would be "absolutely clear that a different result 
would have ensued."  38 C.F.R. § 20.1403(c).  Therefore, the 
error complained of cannot be clear and unmistakable.

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the Board's January 1998 
decision.  The veteran's motion for revision of that decision 
must, therefore, be denied.
 

ORDER

The motion for revision for the January 1998 Board decision 
on the grounds of CUE is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 



